Citation Nr: 1136477	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder, claimed as service connection for schizophrenic reaction.  

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder, claimed as service connection for schizophrenic reaction.  

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a December 2009 Decision Review Officer hearing, and at a May 2011 Board hearing held by the undersigned sitting at the RO.  Transcripts of both hearings are associated with the claims file.  

In Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  However, in claims to reopen where a previously final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  See Clemons, 23 Vet. App. at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Hence, the scope of the claim to reopen a claim of service connection for a psychiatric disability does not encompass PTSD as a February 1990 rating decision previously and separately denied service connection for PTSD.  The claim has been accordingly characterized on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  A November 1988 rating decision denied service connection for an acquired psychiatric disability and the Veteran did not perfect an appeal with respect to that decision.  

2.  Evidence received since the time of the final November 1988 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for an acquired psychiatric disability other than PTSD is being reopened in the decision below.  Since such action is not prejudicial to the Veteran, VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim need not be assessed.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO denied service connection for an acquired psychiatric disability in November 1988, and notified the Veteran of the decision that same month.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matters under consideration in this case at that time were whether any acquired psychiatric disability was related to his service.  In order for his claim to be reopened, evidence must have been presented or secured since the November 1988 rating decision which is relevant to, and probative of, this matter.  

Since the November 1988 rating decision, evidence added to the claims file includes VA treatment records showing continued treatment for the various acquired psychiatric disabilities; lay statements from the Veteran that he started hearing voices in Korea, still hears the voices presently, and that he has had a nervous condition since service; lay statements from the Veteran's sister that after service he was a different person; and testimony from the Veteran that his acquired psychiatric disability was first noticed by his family while he was on leave and before he was deployed to Korea.  

In Shade v. Shinseki, the Court discussed the phrase "raises a reasonable possibility of substantiating the claim."  24 Vet. App. 110 (2010).  Essentially, "raising a reasonable possibility of substantiating" was found to mean that the evidence "enabl[ed]" the claim to be reopened.  It also was found that if the evidence submitted was new and material, it would result in a "likely entitlement to a nexus medical examination if the claim is reopened."  The lay statements and testimony clearly indicate the presence of acquired psychiatric disability symptomatology (e.g., hearing voices) and suggests a medical nexus exists.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003) (holding that when determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed); see also Justus v. Principi, 3 Vet. App. 510 (1992).  This is sufficient evidence to trigger entitlement to such a "nexus medical examination," especially in light of the "low threshold" requirement for VA to provide a medical examination.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Ultimately, the evidence submitted since the November 1988 rating decision is both "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and reopening the Veteran's claim is warranted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted.  


REMAND

The record reflects diagnoses of schizoaffective disorder, major depressive disorder/depressive disorder, psychosis not otherwise specified, and bipolar disorder.  The Veteran's claims file includes lay statements he had psychiatric symptoms during service.  Thus, a VA examination is required to more clearly determine the nature of the Veteran's current psychiatric disability picture, and the relationship of any diagnosed psychiatric disability to his military service.  See McLendon, 20 Vet. App. at 81.  

In a September 1988 letter, the Veteran indicated he was treated at "Fort Casey Hospital in Korea in March 1971" for a nervous condition.  The RO sent him a letter later that month stating his service treatment records had been requested from the service department.  Conversely, in his January 2010 VA Form 9 regarding his claim for TDIU, and at the May 2011 Travel Board hearing, the Veteran indicated that he did not receive any mental health treatment during service.  Despite these inconsistencies, he should be afforded the opportunity to identify the source(s) of any such treatment during service, and treatment records, if any, should be sought from any and all identified sources.  

Treatment records from the Bonham, Texas VA Medical Center (VAMC) treatment records indicate the Veteran received treatment at a VA facility in November 2009 concerning his reports of suicidal ideation.  However, no November 2009 VA treatment records associated with the claims file discuss suicidal ideation, from which it logically follows that some VA treatment records remain outstanding.  On remand, such treatment records must be secured.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim for service connection for an acquired psychiatric disability, and consideration of the matter of entitlement to a TDIU rating must be deferred pending resolution of the service-connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, the Veteran also testified that he did not receive the VA Form 21-8940 sent to him by the RO in May 2008.  On remand, to afford the Veteran the greatest extent of VA's duty to assist in conjunction with its "uniquely pro-claimant" system, a proper duty to assist letter regarding his TDIU claim, to include a copy of VA Form 21-8940, should again be provided.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002).  

Accordingly, the reopened issue of entitlement to service connection for an acquired psychiatric disability not to include PTSD, and the issue of entitlement to TDIU, are REMANDED for the following actions:

1.  Ask the Veteran to provide identifying information (i.e. approximate dates of any evaluation/treatment for psychiatric symptomatology during his service in Korea), and arrange for exhaustive development for complete clinical records of all such treatment and evaluations, to specifically include contacting any storage facility where the records may have been retired.  If there is no record of such treatment, or if the records have been lost or destroyed, associate a notation as to same in the claims file.  

2.  Provide the Veteran with a TDIU application form (VA Form 21-8940), and send him another letter notifying him and his representative of the requirements to substantiate a claim for TDIU.  Give the Veteran and his representative an opportunity to respond.  

3.  Obtain and associate with the claims file updated copies of all VA psychiatric treatment records dated from November 2009 to the present.  

4.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist or a psychologist or a psychiatrist with whom VA has contracted.  Make the claims file and a copy of this Remand available to the examiner and ask that he or she review the claims file in conjunction with the examination.  

The examiner should elicit the Veteran's symptoms, conduct a full mental status examination, and provide a multi-axial diagnosis.  As to any psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability had its onset during the Veteran's military service or is otherwise related to his military service.  The examiner must provide a complete rationale for all opinions provided, citing to claims file documents or clinical findings as appropriate. 

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.  

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an opportunity to respond, return the appeal to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


